Reade, J.
The expression, by his Honor, of his strong indignation, that persons within hearing of the alleged violence did not rush to the rescue of the woman upon whom the violence was alleged to have been committed, and of his eagerness for an opportunity to punish them for their cowardliness, w’hs a clear intimation of his opinion that the violence was committed, and that the prisoner was guilty. Such intimation ■of his opinion upon the facts -is forbidden by statute, and, as has often been decided, entitles the prisoner to a new trial.
There rs error.
Pee Curiam. Venire de novo*